Case 3:20-cr-00004-DPJ-FKB Document 3 Filed 01/15/20 Page 1 of 3

SOUTHERN DISTRICT OF MISSISSIPPI |

   
  
 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI |
: JAN 15 2020

 

 

 

NORTHERN DIVISION
UNITED STATES OF AMERICA
v. | | CRIMINAL NO. 3:2 ef # DAF FRE
JAMES NELSON PEEPLES, IR 18US.C. § 922(g)(1)
a/k/a James N. Peeples, Jr. - 21 U.S.C. § 841(a)(1)
_a/k/a James Nelson Peebles, Jr. 18 U.S.C. § 924(c)(1)(A)
a/k/a James N. Peebles, Jr. oO
a/k/a “P James”
The Grand Jury. charges:

COUNT 1

That on or about July 15, 20 18, in Neshoba County in the Northern Division of the Southern
District of Mississippi, the defendant, JAMES NELSON PEEPLES JR. a/k/a James N. Peeples,
Jr. a/k/a James Nelson Peebles, Jr. a/k/a James N. Peebles, Jr. a/k/a “P James”, knowing he
had previously been convicted of a crime which is punishable by imprisonment for a term
exceeding one year, knowingly possessed firearms, and the firearms were in and affecting”
interstate commerce, in violation of Title 18; United States Code, Sections 922(g)(1) and 924(a)(2).

| COUNT 2:

That on or about July’ 15, 2018, in Neshoba County, in the Norther Division of the
Southern District of Mississippi, the defendant, JAMES NELSON PEEPLES JR. a/k/a James
N. Peeples, Jr. a/k/a James Nelson Peebles, Jr. a/k/a James N. Peebles, Jr. a/k/a “P James”,
‘ aided and abetted by others unknown to the Grand Jury, did unlawfully, knowingly and
intentionally possess with intent to distribute 50 grams or more of Methamphetamine, a. Schedule
II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(A) and Title 18, United States Code, Section 2.
Case 3:20-cr-00004-DPJ-FKB Document 3 Filed 01/15/20 Page 2 of 3

COUNT 3
That on or about July 15, 2018, in Neshoba County, in the Northern Division of the
. Southern District of Mississippi and elsewhere, the defendant, JAMES NELSON PEEPLES JR.
_ alkla James N. Peeples, Jr. a/k/a James Nelson Peebles, Jr. a/k/a James N. Peebles, Jr. a/k/a
“Pp James”, did knowingly possess a firearm, in furtherance of a drug trafficking crime for which
he may be prosecuted in a court of the United States, to wit: Possession with Intent to Distribute
Methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841 as charged in Count 2 of this indictment, all in violation of Title 18, United States
Code, Section 924(c)(1)(A). |
| NOTICE OF INTENT TO SEEK CRIMIN. AL FORFEITURE |

As a result of ‘committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses, }
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offenses. |

The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offenses alleged in this Indictment: | |

1. Taurus, model Millennium PT140 G2, .40 caliber pistol, bearing serial number
SKR79365; | a |

2. Taurus, model Millennium PT140 G2, .40 caliber pistol, bearing serial number
SKR02781; |

3. SCCY Industries, model CPX-1, 9mm caliber pistol, bearing serial number
284201; : |

4, Any ammunition seized.
Further, if any property described above, as a result of any act or omission of the defendant:

2
Case 3:20-cr-00004-DPJ-FKB Document 3 Filed 01/15/20 Page 3 of 3

(a) cannot be located upon the exercise of due diligence; 0) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it. |

All pursuant to Title 18, United States Code, Section 924(d)(1), Title 28, United States

Code, Section 2461(c) and Title 21, United States Code, Section 853.

Mel Aas Aa
"D. MICHAEL HURST, JR. J
tay
A TRUE BILL: United ites Attorney
S/SIGNATURE REDACTED

Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the  /§ 5 at day of January; 2020. |

UNITED STATES MAGISTRATE JUDGE
